Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16640391 application filed 02/20/2020.
The preliminary amendment filed 02/20/2020 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2,3,4,5,6,9,10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 2 has multiple sentences, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 2 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Regarding claim 2, the phrase "Preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is/are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a biaxially stretched coating layer located on at least one side surface of said porous base layer,” and the claim also recites “a biaxially stretched coating layer located on at least one side surface between said porous base layer and said uniaxially stretched coating layer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 2 has the phrase, “a biaxially stretched coating layer," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to first “a biaxially stretched coating layer” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 2 has the phrase, “a biaxially stretched porous base layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to first “porous base layer” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 2 has the phrase, “a uniaxially stretched coating layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to an element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 2 has the phrase, “a porous coating layer," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to first “uniaxially stretched coating layer” of claim 1 (albeit without proper antecedent basis), OR
it is unclear if the phrase refers to first “a porous coating layer” of claim 2 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 2 has the phrase, “a porous coating layer," (first recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to first “uniaxially stretched coating layer” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 2 has the phrase, “a non-porous dense coating layer," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to first “uniaxially stretched coating layer” of claim 1 (albeit without proper antecedent basis), OR
it is unclear if the phrase refers to first “non-porous dense coating layer” of claim 2 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 2 has the phrase, “a non-porous dense coating layer," (first recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to first “uniaxially stretched coating layer” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 3 has multiple sentences, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 3 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Claim(s) 3 has the phrase, “nanofiber-like," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear which feature(s) of a nanofiber is delimiting the layer.

Regarding claim 3, the phrase "Preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “composite porous membrane comprises at least one porous base layer and at least one nanofiber-like non-polyolefin polymer porous layer oriented along the transverse stretching direction of the composite porous membrane,” and the claim also recites “composite porous membrane comprises at least one porous base layer and at least one nanofiber-like nonpolyolefin polymer porous layer oriented along the transverse stretching direction of the composite porous membrane and located on one or two side surfaces of said porous base layer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “composite porous membrane comprises at least one porous base layer and at least one nanofiber-like non-polyolefin polymer porous layer oriented along the transverse stretching direction of the composite porous membrane,” and the claim also recites “composite porous membrane comprises a porous base layer and a nanofiber-like non-polyolefin polymer porous layer oriented along the transverse stretching direction of the composite porous membrane; said nanofiber-like non-polyolefin polymer porous layer oriented along the transverse stretching direction of said composite porous membrane is located on one side surface of said porous base layer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “composite porous membrane comprises a porous base layer and a nanofiber-like non-polyolefin polymer porous layer oriented along the transverse stretching direction of the composite porous membrane; said nanofiber-like non-polyolefin polymer porous layer oriented along the transverse stretching direction of said composite porous membrane is located on one side surface of said porous base layer,” and the claim also recites “said composite porous membrane comprises a porous base layer and two nanofiber-like non-polyolefin polymer porous layers oriented along the transverse stretching direction of the composite porous membrane; the nanofiber-like non-polyolefin polymer porous layers oriented along the transverse stretching direction of said composite porous membrane are located on two side surfaces of said porous base layer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “non-polyethylene polymer, non-polypropylene polymer,” and the claim also recites “non-polypropylene polymer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “10-500 nm,” and the claim also recites “15-250 nm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 4 has multiple sentences, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 4 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Regarding claim 4, the phrase "More preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "In particular, it is advantageous" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “porous polyolefin base layer,” and the claim also recites “a porous polyethylene base layer, a porous polypropylene base layer or a porous polypropylene/polyethylene/polypropylene tri-layer composite base layer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a porous polyethylene base layer, a porous polypropylene base layer or a porous polypropylene/polyethylene/polypropylene tri-layer composite base layer,” and the claim also recites “porous polypropylene based layers” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 5 has multiple sentences, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 5 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Regarding claim 5, the phrase "Preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 5, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim(s) 5 has the phrase, “etc" which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 5 lacks the phrase, “porous base layer," in steps S1-S4 which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what in the method produces the “porous base layer" of claim 1.

Claim(s) 5 lacks the phrase, “uniaxially stretched coating layer," in steps S1-S4 which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what in the method produces the “uniaxially stretched coating layer" of claim 1.

Claim(s) 5 has the phrase, “a coating solution," (S4) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a coating solution" (S3), OR
if this phrase is setting forth a new element.

Claim(s) 5 has the phrase, “a solution," (in step (S3) and step (S2'); second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a solution" (in step (S3) and step (S2'); first recitation), OR
if this phrase is setting forth a new element.

Claim(s) 5 has the phrase, “a solution," (in step (S3) and step (S2'); third recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a solution" (in step (S3) and step (S2'); first recitation), OR
if this phrase is setting forth a new element.

Claim(s) 5 has the phrase, “dissolving polymer or polymer compositions with an organic solvent," (in step (S3) and step (S2')) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “organic solvent” applies to only the “polymer compositions”, or both “dissolving polymer” and “polymer compositions.”

Claim(s) 5 has the phrase, “a solution," (in step (S3) and step (S2'); fourth recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a solution" (in step (S3) and step (S2'); first recitation), OR
if this phrase is setting forth a new element.

Claim(s) 5 has the phrase, “dissolving polymer or polymer compositions with an organic solvent," (in step (S3) and step (S2')) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “organic solvent” applies to only the “polymer compositions”, or both “dissolving polymer” and “polymer compositions.”

Claim(s) 5 has the phrase, “aqueous dispersion containing polymer or polymer compositions obtained by grinding or pulverizing water-insoluble polymer or waterinsoluble polymer compositions," (in step (S3) and step (S2')) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “grinding or pulverizing water-insoluble polymer or water-insoluble polymer compositions” applies to only the “polymer compositions”, or both “polymer” and “polymer compositions.”
It is unclear if the “grinding or pulverizing” applies to only the “water-insoluble polymer”, or both “water-insoluble polymer” and “water-insoluble polymer compositions.”

Claim(s) 5 has the phrase, “an organic solvent as a medium or said solution or dispersion using water as a medium further comprises inorganic fillers," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “inorganic fillers” applies to only the “dispersion”, or both “medium”, “solution” and “dispersion.”

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim(s) 5 has the phrase, “said water-soluble polymer or the water-soluble polymer compositions comprise one or more of poly(vinyl alcohol), poly( oxyethylene ether), sodium alginate, sodium carboxymethyl cellulose, polyacrylamide, chitosan, konjac glucomannan," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “poly(vinyl alcohol), poly( oxyethylene ether), sodium alginate, sodium carboxymethyl cellulose, polyacrylamide, chitosan, konjac glucomannan” applies to only the “water-soluble polymer”, or both “water-soluble polymer” and “water-soluble polymer compositions.”

Claim(s) 5 has the phrase, “said water-insoluble polymer or the water-insoluble polymer compositions comprise one or more of poly(vinylidene fluoride), poly(vinylidene chloride), polytetrafluoroethylene, poly(vinylidene fluoride-co-hexafluoropropylene) copolymer, polystyrene, poly(methyl methacrylate), polyurethane, perfluorosulfonic acid polymer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “poly(vinylidene fluoride), poly(vinylidene chloride), polytetrafluoroethylene, poly(vinylidene fluoride-co-hexafluoropropylene) copolymer, polystyrene, poly(methyl methacrylate), polyurethane, perfluorosulfonic acid polymer” applies to only the “water-soluble polymer”, or both “water-soluble polymer” and “water-soluble polymer compositions.”

Claim(s) 6 has the phrase, “the axial stretching film," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to an element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 6 has multiple sentences, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 6 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Regarding claim 6, the phrase "Preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 6, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 6, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim(s) 6 has the phrase, “etc" which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 6 lacks the phrase, “porous base layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what in the method produces the “porous base layer" of claim 1.

Claim(s) 6 lacks the phrase, “uniaxially stretched coating layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what in the method produces the “uniaxially stretched coating layer" of claim 1.

Claim(s) 6 has the phrase, “nanofiber-like," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear which feature of a nanofiber is delimiting the layer.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “5-35%,” and the claim also recites “15-35%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “16-80 μm,” and the claim also recites “20-60 μm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 6 has the phrase, “high content of β-crystal," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “β-crystal are higher than 80%” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a “β-crystal are higher than 85%” of instant specification pg 11 ln 10-20.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “80-300 μm,” and the claim also recites “100-200 μm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “2.5-5.5 times,” and the claim also recites “3-5 times” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “0.3-10 μm,” and the claim also recites “2-10 μm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “0.3-10 μm,” and the claim also recites “3-5 μm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “2-10 μm,” and the claim also recites “3-5 μm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “2-5 times,” and the claim also recites “2.5-4.5 times” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “0.01-3 μm,” and the claim also recites “0.1-1 μm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 6 has the phrase, “said water-insoluble polymer or said water-insoluble polymer compositions are dispersed in the system in the form of particles," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the “dispersed in the system in the form of particles” applies to only the “water-soluble polymer”, or both “water-soluble polymer” and “water-soluble polymer compositions.”

Claim(s) 6 has the phrase, “the system," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to an element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “5-50%,” and the claim also recites “10-30%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “50-95%,” and the claim also recites “70-90%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “2-8wt%,” and the claim also recites “3-6wt%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 9 has the multiple sentences which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 9 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Regarding claim 9, the phrase "Preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim(s) 10 has multiple sentences, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations." MPEP 608.01(m)
Claim 10 is unclear which sentence(s) is/are being utilized delimiting the claim individually, or in combination.

Claim(s) 10 has the phrase, “optionally," (first instance) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, if all the language after “optionally” is optional, OR
if some of the language after “optionally” is optional.

Claim(s) 10 has the phrase, “accurately measured," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180083247 (herein known as SEO).

With regard to claim(s) 1,7,8,9, SEO teaches a "multilayer" (composite) porous "film" (membrane), especially at abstract
at least one porous base layer (I), especially at abstract
and at least one uniaxially stretched coating layer (II) located on at least one side surface of the porous base layer, especially at abstract, para 43

With regard to claim 3, SEO teaches 
wherein said composite porous membrane comprises at least one porous base layer and at least one manufactured material (nanofiber-like) "polypropylene" (non- polyolefin polymer) porous layer located on one or two side surfaces of said porous base layer (within scope of oriented along the transverse stretching direction of the composite porous membrane), especially at abstract,para 47

With regard to claim 5, SEO teaches 
(S1) adding a nucleating agent into polypropylene to promote the formation of β-crystal, especially at para 35-38
(S3) stretching the film with high content of β-crystal in the machine direction to obtain an axial stretching film, especially at para 39,147

With regard to claim 10, SEO teaches 
(a) melting polypropylene containing a nucleating agent, especially at abstract,para 35-38,43,57


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180083247 (herein known as SEO).

With regard to claim 1, OHBA teaches a composite porous "film" (membrane), especially at c4ln1-28
at least one porous base layer 1, especially at c4ln1-28
and at least one uniaxially stretched coating layer 2a located on at least one side surface of the porous base layer, especially at c4ln1-28

With regard to claim 2, OHBA teaches
wherein said composite porous membrane comprises a biaxially stretched porous base layer and a uniaxially stretched coating layer located on at least one side surface of the porous base layer, especially at c4ln1-28

With regard to claim 4, OHBA teaches
wherein, said porous base layer is selected from porous polyolefin base layers, and used as the porous polyolefin base layer, especially at c3ln64-c4ln5


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776